DETAILED ACTION
In this Office Action, amended claims 1, 3-5, 14-15, and 19 and new claims 21-33, filed on September 17th 2021 were evaluated following a non-final Office Action, mailed on June 28th, 2021. Claims 2, 4-13, 16-18, and 20 were canceled by amendment on September 17th, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities: 
Claim 4, line 5 “a hinge connected to an edge of the first portion and an edge the second portion” should apparently read “a hinge connected to an edge of the first portion and an edge of the second portion”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The claims are generally directed towards: A non-invasive blood pressure measurement system, comprising: 
an inflatable bladder configured to wrap around a circumference of an arm; 

a transducer configured to detect a pressure in the inflatable bladder over time; and 
a processor configured to detect a blood pressure by analyzing the pressure in the inflatable bladder over time.
Claims 1, 3-5, 22, 26-29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 20120302901 A1 – previously cited), referred to hereafter as Kobayashi.
Regarding claim 1, Kobayashi (Figure 11, 13, and 15) teaches a non-invasive blood pressure measurement system (paragraph 0105), comprising: an inflatable bladder (25) configured to wrap around a circumference of an arm (paragraph 107); a rigid shell (22) disposed around the inflatable bladder (25) and configured to restrict radial expansion of the inflatable bladder when the inflatable bladder inflates (paragraph 0109); a transducer (33C; shown in Figure 15) configured to detect a pressure in the inflatable bladder over time (paragraph 0119); and a processor (40) configured to detect a blood pressure (see Figure 16) by analyzing the pressure in the inflatable bladder over time (paragraph 0119-0121). 
Regarding claim 3, Kobayashi teaches the non-invasive blood pressure measurement system of claim 1, wherein the rigid shell (22b) comprises a tube (paragraph 108; see Figure 11 and 13). 
Regarding claim 4, Kobayashi (Figure 12) teaches the non-invasive blood pressure measurement system of clam 1, wherein the rigid shell comprises: a first portion (10); a second portion (11); and a hinge (shown in Figure 12) connected to an edge of the first portion (10) and an edge of the second portion (20; paragraph 106). 
Regarding claim 5, Kobayashi teaches the rigid shell (22) including an inside cover (22a) and an outside shell (22b). Although Kobayashi does not explicitly teach the two layers as being “separable”, with enough force any two distinct layers may be separated. Therefore, Kobayashi teaches the non-
Regarding claim 22, Kobayashi teaches that the outer shell is made of hard resin member such as ABS resin (paragraph 109). It is understood that a hard resin member has a molecular lattice structure. Therefore, Kaboyashi teaches the non-invasive blood pressure measurement system of claim 1, wherein the rigid shell comprises a lattice.
Regarding claim 26, Kobayashi teaches a device, comprising: a rigid shell (22) configured to be radially disposed around a circumference of an arm (paragraph 0108); an inflatable bladder (24) configured to be disposed around the circumference of the arm and to selectively inflate between the arm and the rigid shell (paragraph 0111); and a sensor (33B) configured to detect a pressure in the inflatable bladder over time, the pressure in the inflatable bladder over time being indicative of a blood pressure (paragraph 0110).
Regarding claim 27, Kobayashi teaches the device of claim 26, further comprising: a pump (31B) configured to increase the pressure in the inflatable bladder (paragraph 0117); and a valve (32B) configured to release the pressure in the inflatable bladder (paragraph 0117).
Regarding claim 28, Kobayashi teaches the device of claim 26, wherein the rigid shell comprises a tube (paragraph 0108; see Figure 13).
Regarding claim 29, Kobayashi (Figure 12) teaches the non-invasive blood pressure measurement system of clam 26, wherein the rigid shell comprises: a first portion (10); a second portion (11); and a hinge (shown in Figure 12) connected to an edge of the first portion (10) and an edge of the second portion (20; paragraph 106). 
Regarding claim 32, Kobayashi teaches that the outer shell is made of hard resin member such as ABS resin (paragraph 109). It is understood that a hard resin member has a molecular lattice .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120302901 A1 – previously cited), as applied to claim 1, in view of further rationale.
Regarding claim 14, Kobayashi teaches the non-invasive blood pressure measurement system of claim 1, further comprising a valve (32C) coupled with the inflatable bladder (25) and the transducer (33C; paragraph 0114) and in fluid communication with the inflatable bladder, the bladder being configured to release the pressure in the inflatable bladder (paragraph 0118). However Kobayashi does not explicitly teach the valve being coupled between the inflatable bladder and the transducer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to have the valve being coupled between the inflatable bladder and transducer. Doing so would simply constitute a rearrangement of parts, and be a simple matter of design choice (see MPEP 2144.04). 
Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120302901 A1 – previously cited), as applied to claim 26, in view of Sawanoi et al. (US 20110152700 A1).
Regarding claim 33, Kobayashi teaches the device of claim 26. However, Kobayashi does not explicitly teach the rigid shell (22) being affixed to the inflatable bladder (24). 
Sawanoi (Figure 9) teaches a sphygmomanometer comprising a shell (260) and an inflatable air bag affixed along an inner peripheral side of the shell (21; paragraph 0123) wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have affixed the air bladder for blood pressure measurement (24) of Kobayashi directly to the rigid outside shell (22; i.e. remove inflatable bladder 25 from Figure 13), as taught by Sawanoi. Doing so would simply constitute combining prior art elements according to known methods to yield predictable results. 
Claims 15, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120302901 A1 – previously cited) in view of Nakagawa et al. (US 20010057777 A1 – cited by applicant), referred to hereafter as Nakagawa.
Regarding claim 15, Kobayashi teaches a non-invasive blood pressure system (Figure 12, 13, and 15), comprising: a cuff (20) comprising: an inflatable bladder (24) configured to be disposed around the circumference of the arm and to selectively inflate between the arm and the rigid shell (paragraph 0111); a rigid shell (22) configured to be radially disposed around a circumference of an arm (paragraph 0108); a sensor (33B) coupled to the cuff and configured to generate a signal indicative of a pressure in the inflatable bladder over time; and a non-invasive blood pressure monitor (10) including: a pump (31B) in fluid communication with the inflatable bladder (paragraph 0117) and a processor (40) configured to determine a blood pressure by analyzing the signal (paragraph 0126). However, Kobayashi does not explicitly teach filtering the signal, and using the filtered signal to determine blood pressure.
Nakagawa (Figure 1) teaches a non-invasive blood pressure measurement system (paragraph 0007) comprising processing circuitry (24, 26, 28, and 30) configured to receive the signal from the sensor (16) that includes at least a noise reduction algorithm (filter) that is applied to the received signal to create a reduced noise signal (filtered signal; paragraph 0021), the processing circuitry generating an output that includes at least a blood pressure based on the reduced noise signal (paragraph 0022).

Regarding claim 19, Kobayshi in view of Nakagawa teach the non-invasive blood pressure measurement system of claim 15, wherein the rigid shell comprises elements (Kobayashi 22a and 22b) that are coupled together (paragraph 0108).
Regarding claim 23, Kobayashi in view of Nakagawa (Kobayashi Figure 12) teaches the non-invasive blood pressure measurement system of clam 15, wherein the rigid shell comprises: a first portion (10); a second portion (11); and a hinge (shown in Figure 12) connected to an edge of the first portion (10) and an edge of the second portion (11; Kobayashi paragraph 106). 
Regarding claim 25, Kobayashi teaches that the outer shell is made of hard resin member such as ABS resin (paragraph 109). It is understood that a hard resin member has a molecular lattice structure. Therefore, Kaboyashi in view of Nakagawea teaches the non-invasive blood pressure measurement system of claim 15, wherein the rigid shell comprises a lattice.
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120302901 A1 – previously cited), referred to hereafter as Kobayashi ‘901, as applied to claims 1 and 26, in view of Kobayashi et al. (US 20130060153 A1), referred to hereafter as Kobayashi ‘153.
Regarding claims 21 and 31, Kobayashi ‘901 teaches the device of claims 1 and 26 respectively. However, Kobayashi ‘901 does not explicitly teach the rigid shell comprising polyvinyl chloride (PVC) or fiberglass.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi ‘901 to have the inside cover of the rigid shell (22a) be made of polyvinyl chloride, as taught Kobayashi ‘153. Doing so would have been "Obvious to try" and simply constitute choosing from a finite number of identified, predictable resin materials, with a reasonable expectation of success.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120302901 A1 – previously cited), referred to hereafter as Kobayashi ‘901, in view of Nakagawa et al. (US 20010057777 A1 – cited by applicant), as applied to claims 15, in further view of Kobayashi et al. (US 20130060153 A1), referred to hereafter as Kobayashi ‘153.
Regarding claim 24, Kobayashi ‘901 in view of Nakagawa teaches the device of claim 15. However, Kobayashi ‘901 in view of Nakagawa does not explicitly teach the rigid shell comprising polyvinyl chloride (PVC) or fiberglass.
Kobayashi ‘153 teaches a blood pressure measurement device (Abstract) wherein polyvinyl chloride (PVC) is used as the material for a resin sheet in contact with an inflatable airbag (24; paragraph 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi ‘901 in view of Nakagawa to have the inside cover of the rigid shell (22a) be made of polyvinyl chloride, as taught Kobayashi ‘153. Doing so would have been "Obvious to try" and simply constitute choosing from a finite number of identified, predictable resin materials, with a reasonable expectation of success.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120302901 A1 – previously cited), as applied to claim 26, in view of Shin et al. (US 20060253041 A1).
Regarding claim 30, Kobayashi teaches the device of claim 29. However, Kobayashi does not teach wherein the rigid shell further comprises a securing element configured to secure the first portion and the second portion together, the securing element comprising a latch, a snap, a lock, a strap, or a belt. 
Shin teaches a blood pressure measurement device (Figure 4A and 4B; Abstract) comprising a rigid shell with a first portion (401) a second portion (402) and a hinge (405) connected to an edge of a first portion and an edge of a second portion (paragraph 0061). Furthermore, Shin teaches the first and second portion comprising a locker (406) which locks the rotation of the cuff members (400a; paragraph 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a locking mechanism into the first and second portions of the rigid shell of Kobayashi to prevent it from rotating around a hinge, as taught by Shin. Doing so would allow the device of Kobayashi to lock in place the desired rotation of the cuff. 

Response to Arguments
Applicant’s amendments were sufficient to overcome the previously recited claim objection to claim 1. As a result, the claim objection to claim 1 has been withdrawn. However, continued objection to claim 4 is articulated in the “Claim Objections” section above in light of the amended subject matter.
Applicant’s amendments were sufficient to overcome the previously recited claim rejection to claim 3 under 35 U.S.C. 112(b). As a result, the claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 102 and 103 have been considered:
Regarding the rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) in view of Taniguchi (US 2011/0213256), Applicant’s amendments were sufficient to overcome the previously stated claim rejections. In particular, Taniguchi fails to teach “an inflatable cuff configured to wrap around a circumference of an arm”. However, an embodiment of Kobayashi (US 2012/0302901) not cited in the previous Office Action does teach the amended feature (see Figure 11-15). As a result, continued rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) is articulated in the “Claim Rejections – 35 U.S.C. 102” section above.
For this reason continued rejection of claims 1, 3-5, 14-15, 19, and 21-33 are articulated in the “Claim Rejections – 35 U.S.C. 102” and “Claim Rejections – 35 U.S.C. 103” section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791